Citation Nr: 0518160	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-19 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 40 percent for service-connected right shoulder recurrent 
dislocations.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected left shoulder recurrent 
dislocations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in February 1998.  A Statement of the Case was issued in 
November 1998.  A timely appeal was received in December 
1998.  

The Board remanded the veteran's appeal in December 2003 to 
the Appeals Management Center (AMC) for further development.  
In March 2005 the RO granted the veteran an increased 
disability rating from 30 percent to 40 percent for right 
shoulder recurrent dislocations, effective from August 1996.  
The veteran's appeal has been returned to the Board for final 
consideration.


FINDING OF FACT

The veteran's right and left shoulder disabilities are not 
productive of fibrous union, nonunion or loss of head of the 
humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 40 percent for right shoulder recurrent dislocations are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5200 through 5203 
(2004).


2.  The criteria for an increased disability rating in excess 
of 30 percent for left shoulder recurrent dislocations are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5200 through 5203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in May 2002, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to VCAA content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claims were filed in August 1996, before the 
enactment of the VCAA.  In May 2002, the RO notified the 
veteran by letter of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The AMC also notified the veteran by letter of the 
VCAA's duties to notify and assist in May 2004.  In addition, 
the September 2002 and February 2005 Supplemental Statements 
of the Case notified the veteran of the information and 
evidence needed to substantiate the claims and of the 
specific reasons why his claims were denied. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claims and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the file from November 1997 through 
October 2002.  The veteran did not identify any private 
medical treatment.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
September 1996, July 2000, June 2002, and June 2004.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's bilateral 
shoulder disorders since he was last examined.  The veteran 
has not reported receiving any recent treatment, and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).


It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The rating criteria for the shoulder are found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 through 5203.  Diagnostic Code 
5200 is not applicable in the present case because there is 
no medical evidence that the veteran has ankylosis of either 
shoulder joint.  Likewise, Diagnostic Code 5203 is not 
applicable because the medical evidence does not show that 
the veteran has an impairment of the clavicle or scapula in 
either shoulder.  The only applicable diagnostic codes, 
therefore, are 5201 and 5202.  Diagnostic Codes 5201 and 5202 
distinguish between the major (dominant) extremity and the 
minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  The 
medical evidence shows that the veteran is right handed.  

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  For motion limited to shoulder level, Diagnostic 
Code 5201 provides a 20 percent rating for either arm.  When 
motion is limited to midway between the side and shoulder 
level, 30 percent is warranted for the major arm, and 20 
percent is warranted for the minor arm.  When motion is 
limited to 25 degrees or less from the side, a maximum of 40 
percent is warranted for the major arm, and a maximum 30 
percent for the minor arm.  Standard motion of the shoulder 
is from 0 to 180 degrees of flexion, 0 to 180 degrees of 
abduction, and internal and external rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5202 provides a 20 percent evaluation for the 
following conditions:  malunion of the humerus with moderate 
deformity, either arm; malunion of the humerus with marked 
deformity, minor arm; recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level, either arm; and 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, minor arm.  Fibrous union of the humerus warrants 
a 50 percent evaluation for the major arm and a 40 percent 
evaluation for the minor arm.  Nonunion of the humerus (false 
flail joint) warrants a 60 percent evaluation for the major 
arm, and a 50 percent evaluation for the minor arm.  Loss of 
the head of the humerus (flail shoulder) warrants a maximum 
evaluation of 80 percent for the major arm, and a maximum 70 
percent evaluation for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Right Shoulder

In February 2005, the RO evaluated the veteran's right 
shoulder disability as no more than 40 percent disabling 
under Diagnostic Code 5201.  The veteran is right handed, and 
his right shoulder disability is, therefore, evaluated using 
the ratings for the major extremity.  For the major 
extremity, 40 percent is the maximum evaluation provided for 
under Diagnostic Code 5201.  

In order to be entitled to a higher rating, the veteran's 
right shoulder disability must be productive of fibrous union 
of the humerus, nonunion of the humerus (false flail joint), 
or loss of head of the humerus (flail joint).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  The Board finds that a 
preponderance of the evidence does not warrant a finding that 
the veteran is entitled to an evaluation in excess of 40 
percent for his right shoulder disability.

There is no medical evidence that the veteran's right 
shoulder disability is productive of fibrous union, nonunion 
or loss of head of the humerus.  Neither is there any 
evidence that the veteran's right shoulder disability is 
consistent with or comparable to fibrous union, nonunion or 
loss of head of the humerus.  The veteran has not advanced 
such an argument.  

The medical evidence shows that the veteran's right shoulder 
disability is not productive of less than 35 degrees of 
abduction, which does not meet the plain language of 
Diagnostic Code 5201 for a 40 percent evaluation.  The 
veteran, however, periodically experiences acute flare-ups 
during which he is severely functionally impaired.  He 
experiences recurrent dislocations, severe pain inside the 
joint with radiation to the neck area, lack of endurance, 
weakness and fatigue upon use, guarding of movement, moderate 
muscle atrophy of the shoulder deltoids and shoulder girdle 
muscles, moderate to severe tenderness to palpation around 
all soft tissue structures, severe crepitation, and 
multidirectional instability.  In considering the veteran's 
limitation of motion with his functional impairment, the 
Board finds that the veteran's right shoulder disability has 
been appropriately evaluated as 40 percent disabling.  As 
indicated above, he is not entitled to a higher evaluation 
because the medical evidence does not show that he has 
fibrous union, nonunion or loss of the head of the humerus.

After considering all the evidence, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
40 percent for his right shoulder disability, and his appeal 
is, therefore, denied.

Left Shoulder

The veteran's left shoulder disability is evaluated as 30 
percent disabling under Diagnostic Code 5201.  The veteran is 
right handed, and his left shoulder disability is, therefore, 
evaluated as the minor extremity.  For the minor extremity, 
30 percent is the maximum evaluation provided for under 
Diagnostic Code 5201.  

In order to be entitled to a higher rating, the veteran's 
left shoulder disability must be productive of fibrous union 
of the humerus, nonunion of the humerus (false flail joint), 
or loss of head of the humerus (flail joint).  The Board 
finds that a preponderance of the evidence does not warrant a 
finding that the veteran is entitled to an evaluation in 
excess of 30 percent for his left shoulder disability.

There is no medical evidence that the veteran's left shoulder 
disability is productive of fibrous union, nonunion or loss 
of head of the humerus.  Neither is there any evidence that 
the veteran's left shoulder disability is consistent with or 
comparable to fibrous union, nonunion or loss of head of the 
humerus.  The veteran has not advanced such an argument.  

The medical evidence shows that the veteran's left shoulder 
disability is not productive of less than 70 degrees of 
abduction, which does not meet the plain language of 
Diagnostic Code 5201 for a 30 percent evaluation.  The 
veteran, however, experiences severe pain inside the joint, 
lack of endurance, weakness and fatigue upon use, guarding of 
movement, moderate muscle atrophy of the shoulder deltoids 
and shoulder girdle muscles, moderate to severe tenderness to 
palpation around all soft tissue structures, and severe 
crepitation, but no instability or acute flare-ups.  The VA 
examination reports for September 1996, July 2000, and June 
2002 show multidirectional instability of the left shoulder 
as well, but the examiner at the June 2004 examination found 
there to be no instability in the left shoulder.  In 
considering the veteran's limitation of motion with his 
functional impairment, the Board finds that the veteran's 
left shoulder disability has been appropriately evaluated as 
30 percent disabling.  As indicated above, he is not, 
however, entitled to a higher evaluation because the medical 
evidence does not show that he has fibrous union, nonunion or 
loss of the head of the humerus.

After considering all the evidence, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
30 percent for his left shoulder disability, and his appeal 
is, therefore, denied.


ORDER

Entitlement to an increased disability rating in excess of 40 
percent for service-connected right shoulder recurrent 
dislocations is denied.

Entitlement to an increased disability rating in excess of 30 
percent for service-connected left shoulder recurrent 
dislocations is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


